Exhibit 99.1 Delta:Building a Better Airline 2011 Global Transportation Conference May 19, 2011 1 1 Safe Harbor This presentation contains various projections and other forward-looking statements which represent Delta’s estimates or expectations regarding future events.All forward-looking statements involve a number of assumptions, risks and uncertainties, many of which are beyond Delta’s control, that could cause the actual results to differ materially from the projected results.Factors which could cause such differences include, without limitation, business, economic, competitive, industry, regulatory, market and financial uncertainties and contingencies, as well as the “Risk Factors” discussed in Delta’s Form 10-K for the year ended December 31, 2010.Caution should be taken not to place undue reliance on Delta’s forward-looking statements, which represent Delta’s views only as of the date of this presentation, and which Delta has no current intention to update. In this presentation, we will discuss certain non-GAAP financial measures.You can find the reconciliations of those measures to comparable GAAP measures on our website at delta.com. 2 2 Delta:Building a Better Airline Significant pressure on the business from rising fuel prices, impact of events in Japan, and Transatlantic weakness Adjusting to the New Fuel Environment Strong operating cash flows with limited capital requirements allow for considerable free cash flow generation and continued delevering of the balance sheet Aligning revenue, capacity and cost structure to build a sustainable business model at $3+ per gallon jet fuel Position Delta for long-term success Challenging March Quarter 3 Results Show Delta’s Solid Foundation LTM March 2011 Operating Income ($M) March Quarter Highlights: •Increased revenues by 13% •Generated $450 million in free cash flow •Refinanced Delta’s exit facility with a new $2.6 billion credit facility in April •Reduced adjusted net debt to $14.5 billion •Ended the quarter with $5.5 billion in unrestricted liquidity •Generated 9.5% return on invested capital for prior 12 months Operating Margin 7.4% 8.6% 1.9% 6.3% 9.3% 7.4% 4 Current Trends Are Positive •Strong yields drove April RASM up 7%, with May up 12% •Corporate revenue up 25% in 2011, from new accounts and increased share •Domestic showing strong yields and load factors •Double digit yields for Latin, Transatlantic and Pacific •Japan continues to rebound •June quarter all-in fuel price now forecasted at $3.20 –Quarter only partially benefits due to timing of fuel price decline •September quarter reflects current impact of price decline, which results in an expected all-in price of $3.10 Continued revenue strength… …and moderating fuel prices 5 High Fuel Prices are the Norm for the Industry •17 successful pricing actions in 2011, coupled with international fuel surcharges, resulting in double digit yield improvements across all entities Higher Revenues Reduce Capacity Flat Non-Fuel Cost Fuel Management •Resizing the airline to achieve flat ex-fuel unit costs by the end of the year, including reduction of 140 aircraft over next 18 months •Reducing post-Labor Day capacity 4%, with a focus on markets where revenue has not kept pace with higher fuel costs •Reshaping hedge portfolio into Brent and heating oil cashless collars, while also retiring least fuel-efficient aircraft Actively managing through revenue, capacity and cost adjustments 6 Need to Size Airline to Ensure It Can Cover Higher Fuel Costs Revenue increases must keep pace with rising cost of operating flights March Quarter 2hange Entity Unit Revenue Unit Cost Domestic Up 9% Up 12% Latin Up 16% Up 11% Pacific Up 11% Up 7% Atlantic Down 1% Up 11% System Up 7% Up 11% 7 Reducing Delta’s Post-Labor Day Capacity by 4% Targeted reductions where revenue not keeping pace with costs Domestic (1-3%) •Reducing Memphis hub departures by 25% •Right-size domestic network for high fuel environment, continued progress on 140 aircraft reduction Atlantic (10-12%) •Market cancellations and frequency reductions, in conjunction with JV partners Latin 2-4% •Thinning of Caribbean markets for off -season, offset by build-up of Mexico and profitable deep South America flying Pacific (1-3%) •Frequency reductions and downgauging of Haneda service System (4%) Region YOY Capacity Change Capacity Actions 8 SkyTeam JV Partners Working Together to Address Transatlantic Capacity Transatlantic Winter YOY Capacity Change (10-12%) (7-9%) 3-4% 7-8% Original Plan Revised Plan •All carriers are significantly reducing post-Labor Day capacity from prior plans •Total JV capacity down ~15 points from plan •Capacity reductions accomplished through: –Market cancellations –Reduced frequencies –Market downgauges JV will reduce planned winter capacity by 15 points Note: Transatlantic flying defined as US to Europe/Middle East/Africa and Amsterdam to India for Delta; and US and Canada to Europe for JV 9 9 Targeting Incremental Revenue of $1 Billion by 2013 New revenue streams expected to deliver $150-200 million this year Deliver a Consistent, Quality Experience for Customers •Improved seat experience with flat-beds, Economy Comfort and more domestic first class seats •State of the art facilities in JFK and Atlanta Offer New Products and Services Customers Value •Seat-related products (e.g. Economy Comfort) •SkyPriority recognizes our highest-value customers •Ancillary products to improve the travel experience (e.g., hotels, SkyClub passes, Wi-Fi) Invest in Technology To Sustain Innovation •Revamped eCommerce platforms enable revenue innovation •Improved revenue management from stronger pricing tools JFK Terminal 4 10 Selling and Other Expenses Headcount Reductions Maintenance Savings •Reduced distribution costs •Technology-driven productivity (i.e. kiosk auction for voluntary “bumping”) •Full corporate review of discretionary expenses •Announced company-wide voluntary exit program, with 55,000 employees eligible •Flexible workforce provides opportunities for improved efficiency •Reducing aircraft count by 140 shells over next 18 months •Remove fleet-associated costs (maintenance, parts inventory, insurance) •Maintenance savings from reduced average age of fleet •Forecast maintenance costs for 2H11 are $250 million lower than 1H11 Targeting Flat Ex-Fuel Unit Costs by End of Year Actions underway to reduce cost base as airline is resized 11 11 Moderating Fuel Offsets Other Cost Pressures June quarter 2011 Operating margin 7 - 9% Fuel price Total unrestricted liquidity $5.7 billion June quarter 2011 vs.
